 

Exhibit 10.21

 

 

CONSENT TO SUBLEASE

 

 

PARTIES: Elm Point Investment Company, L.L.C. c/o Bakewell Corporation 7800
Forsyth Blvd. Suite 800 St. Louis, MO 63105 ("Landlord") UQM Electronics, Inc.
3081 Elm Point Industrial Drive St. Charles, Missouri 63301 ("Tenant") CD&M
Electronics, Inc. 3081 Elm Point Industrial Drive St. Charles, Missouri 63301
("Subtenant") LEASE:

Lease Dated May 8, 1996, as amended by Amendment to Lease dated March 24, 1997
and by Second Amendment to Lease dated February 28, 2003

LOCATION: St. Charles, Missouri DATE: April 30, 2004

 

 

This Consent to Sublease is hereby made by the Landlord, Tenant and the
Subtenant. The Landlord and the Tenant are currently parties to a Lease dated
May 8, 1996, as amended by Amendment to Lease dated March 24, 1997 and by Second
Amendment to Lease dated February 28, 2003 ("Master Lease"), concerning the
Premises in 3081 Elm Point Industrial Drive, St. Charles, Missouri 63301 (the
"Premises"). The Tenant desires to sublet the Premises to Subtenant pursuant to
an Agreement of Sublease in the form attached as Exhibit "A" (the "Sublease").

 

Therefore, in consideration of their mutual covenants in this Consent to
Sublease, the Landlord, the Tenant and the Subtenant agree as follows:

 

 

SPECIFIC TERMS:

 

 

1.

Subtenant agrees that the Sublease and Subtenant's occupancy of the Premises is
subject to all terms and conditions of the Master Lease.

2.

The Subtenant expressly assumes for Landlord's benefit and agrees to keep,
perform and fulfill (and to be jointly and severally liable with Tenant for the
performance of) all the terms, covenants, conditions and obligations required to
be kept, performed and fulfilled by the Tenant as Lessee under the Master Lease,
provided, however that Subtenant's obligation to pay rent for the Premises shall
be limited as set forth below.

3.

Subtenant acknowledges that Landlord shall not be bound by any rights granted by
Tenant to Subtenant in the Sublease or thereafter, whether explicitly or not,
including, but not limited to, any rights to assign the Sublease, to sublet the
Premises or to construct improvement to the Premises. All such matters requiring
the approval of Landlord pursuant to the Master Lease shall continue to require
such approval in accordance with the Master Lease. No reference in the Sublease
to the provisions of the Master Lease shall be used to construe, interpret or
modify the provision of the Master Lease, but rather the Master Lease shall
speak for itself with respect to all such matters.

4.

The Landlord hereby consents to the Sublease, but the Landlord waives none of
its rights under the Master Lease as to the Tenant or any guarantor of Tenant’s
obligations thereunder (the "Guarantor"). Nothing contained in this Consent
shall constitute or be construed as a consent to any other Sublease Agreement,
hypothecation or conveyance of any nature, nor shall anything in this Consent be
deemed to amend, modify or alter any of the terms, provisions and conditions of
the Master Lease, as amended and modified to date, except as specifically set
forth herein.

5.

The Tenant understands and agrees that the Consent to Sublease does not waive or
release the Tenant or any Guarantor from any obligations or liabilities under
the Master Lease

6.

This Consent to Sublease supersedes all prior oral and written offers or
agreements between the parties with respect to its subject matter and no such
prior oral or written offer, agreement or other document has any force.

7.

This Consent to Sublease is part of and shall be attached to the Master Lease.
The Master Lease may be amended only in writing, signed by Landlord and Tenant.
All terms of the existing Lease not expressly affected or altered by this
Consent to Sublease remain in full force.

8.

Subtenant's address for notice purposes shall be deemed to be the address for
the Subtenant shown on page one (1) of the Consent to Sublease.

9.

Simultaneous with execution of this Consent, Tenant shall pay to Landlord the
sum of One Hundred Thousand One Hundred Forty Nine and No/100 Dollars
($100,149.00) as additional rent. In consideration of such payment, Landlord
agrees that for the period of July 1, 2004 through March 31, 2007, the monthly
minimum fixed annual rent payable under the Master Lease shall remain at Twenty
One Thousand Twelve and No/100 Dollars ($21,012.00) per month rather than
increasing to Twenty Four Thousand Forty Seven and No/100 Dollars ($24,047.00)
per month.

10.

Simultaneous with execution of this Consent, Subtenant shall pay to Tenant the
sum of Eighteen Thousand Four Hundred Seventy Two and No/100 Dollars
($18,472.00), being the amount deposited by Tenant with Landlord as a security
deposit under the Master Lease. In consideration thereof, Tenant hereby assigns
to Subtenant all of its right, title and interest in such security deposit and
authorizes and instructs Landlord to return any unused security deposit to
Subtenant as and when Tenant is entitled to receive the same pursuant to the
Master Lease

11.

The undersigned Guarantor hereby consents to the Sublease and joins in this
Consent to Sublease and acknowledges that neither the Sublease nor this Consent
to Sublease shall relieve it of any obligations under its Guaranty of the Master
Lease, which shall remain in full force and effect

IN WITNESS WHEREOF, this Consent to Sublease has been duly executed by the
parties as of the date first above written.

TENANT:

UQM ELECTRONICS, INC.

By:

/s/ Richard L. Hugen

Name:

Richard L. Hugen

Title:

General Manager

SUBTENANT:

CD&M ELECTRONICS, INC.

By:

/s/ V. Ronn Foster

Name:

V. Ronn Foster

Title:

President

LANDLORD:

ELM POINT INVESTMENT COMPANY, L.L.C., a

Missouri limited liability company

By:

Bakewell Investment Company, Manager

By:

/s/ Richard W. Meier

Name:

Richard W. Meier

Title:

Executive Vice President

GUARANTOR:

UQM TECHNOLOGIES, INC.

By:

/s/ Richard L. Hugen

Name:

Richard L. Hugen

Title:

Vice President, Marketing and Sales

 